DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2021 has been considered by the examiner.  It is noted that the foreign (DE) document incorrectly listed as “G9418733” has been corrected to read “9418733”.  Further, the US Patent document 5,065,703 to Lee et al. was erroneously duplicated; thus one of the duplicate citations has been omitted.    

Specification
The disclosure is objected to because of the following informalities: The specification cites the priority of application USSN 15/975,439 which has since issued as US Patent 10,907,914.  The patent number should now be included.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim contains a typographical error.  In line 16 the term “of.0” should apparently read “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "each spray tube and connecting conduit is integrally formed from a continuous length of tubing".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a connecting conduit.
Claims 8 and 10 recite the limitation "the array manifold".  There is insufficient antecedent basis for this limitation in the claims because the claims does not introduce an array manifold.
Claim 9 recites the limitation "the free end of each of the spray tubes".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-4, 6, 7, 9, 10-16 are allowed.  Claims 5 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not anticipate or fairly suggest and apparatus for cleaning and/or cooling or heating an air-cooled heat exchanger having all features as set forth in the pending claims.  The closest prior art of record is that of AL-OTAIBI (US 2014/0326280) who teaches an apparatus for cleaning a heat exchanger, the heat exchanger including an array of finned air-cooled tubes extending in fluid communication between opposing headers, wherein the outer surfaces of the tubes are cleaned with a spray mat formed of a plurality of spray strips (see abstract and Figs. 5-6).  AL-OTAIBI does not disclose or suggest an apparatus comprising the common manifold, spray tubes, and conduits in the configurations as described in the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714